DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed May 14, 2020, and August 12, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 112
1. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. 	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 claim 1, the limitation “any one or more of the electrode parallel connection tab and the electrode lead connection tab are formed on the electrode,” is unclear as to the structure supporting “all” electrodes, or a single electrode thus causing the claim to be indefinite.

	
	Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sang et al. (KR-101783703-B1) and as evidence by AZO Materials (www.azom.com) with respect to claims 2 and 3.

	As to claim 1, Sang discloses an electrode assembly [0058] included in a flexible secondary battery [0056], comprising: 
one or more unit cells each including a pair of electrodes having a first electrode and a second electrode with a separator interposed therebetween [0056-0058]; 
	and electrode tab protruded from each electrode [0058], wherein the electrode tab includes an electrode parallel connection tab (The tabs 12 and 22 for connecting the electrodes parallel to each other in a protruding state [0174]), and an electrode lead 0062]), and any one or more of the electrode parallel connection tab and the electrode lead connection tab are formed on the electrode [0151-0154].

	As to claim 2, Sang discloses a current collector of the second electrode has a higher tensile stress than a current collector of the first electrode. (In the present invention, the current collector of the electrode plate may be any one of a group including aluminum, stainless steel, and copper, and the electrode lead may have any one material selected from the group consisting of aluminum, nickel, and nickel coated with nickel [0211-0214]. Where the choice which is deemed first or second is arbitrary consequently, second electrode current collector may be chosen to be stainless steel, with a tensile stress of about 510 MPa [AZO Materials], and the first electrode (negative plate) may be chosen to be copper, with a tensile stress of about 200 MPa [AZO Materials], where the second electrode (positive plate) current collector of stainless steel has a higher tensile stress.).

	As to claim 3, the rejection of claim 2 is incorporated, Sang discloses the current collector of the first electrode is made of copper; the current collector of the second electrode facing the first electrode is made of stainless steel. (The current collector of the electrode plate may be stainless or copper [0211-0214] and which is deemed first or second is arbitrary consequently the first electrode being made of copper as compared to the second electrode being made of stainless steel. As illustrated in Figure 1 and 2, electrode plate 20 is facing electrode plate 10.

	While Sang provides a generic disclosure that the current collector can be the materials above, it is the examiner’s position that the configuration in claims 2 and 3 are at once envisage from the disclosure, because the expressed recitation provides sufficient evidence that one of ordinary skill in the art would immediately envisage from the disclosure of Sang applying the steel and copper as the respective current collectors. MPEP 2131.02(III)

    PNG
    media_image1.png
    918
    1147
    media_image1.png
    Greyscale

(Figure 1 and 2 annotated)


	As to claim 4, Sang discloses electrodes included in the electrode assembly, the first electrode and the second electrode each including both the electrode parallel connection tab and the electrode lead connection tab are singular in number (unit cell A, [0148) in the electrode assembly [0148-0154], 
	and the single first electrode is placed on an outermost region of the electrode assembly (The negative electrode plate (first electrode) disposed at the uppermost and lowermost ends of the electrode assembly [0171-0172],
	and the single second electrode is placed as one body on the inside of the first electrode (The electrode assembly includes a unit cell (A) divided into an anode plate (10) and a cathode plate (20) with a separator (30) therebetween [0148-0149]. This orientation describes a single second electrode is placed as one body on the inside of the first electrode.) As illustrated in Figure 1 (above).

	As to claim 5, Sang discloses a reinforcing tab welded and fixed on any one electrode lead connection tab among electrode tabs included in the electrode assembly (after an additional reinforcing tab 50 is reinforced on the electrode lead connecting tabs 14 and 24 disposed on one side of the electrode assembly [0185-0186], electrode lead connecting tabs (14, 24) connected through any of bonding methods including spot welding, ultrasonic welding, laser welding, and bonding by a conductive adhesive [0180-0184]

claim 6, Sang discloses an electrode lead joined on any one electrode lead connection tab among electrode tabs included in the electrode assembly further includes a bending structure (The electrode lead connecting tabs 14 and 24 and the electrode lead 60 are bonded to each other through bending by at least one of a positive electrode tab and a negative electrode tab. [0226-0227] see Figure 7 (c) and (d)).

    PNG
    media_image2.png
    347
    555
    media_image2.png
    Greyscale

(Figure 7 (c) and (d) annotated)

As to claim 7 and 8, Sang discloses a tab-lead joint portion having a structure in which the electrode lead connection tab and an electrode lead are overlapped using the reinforcing tab is inserted and aligned in the separator. (The tab-and-lid coupling portion including the overload reinforcing coupling structure and the bend-coupling structure of the electrode lead is inserted into the electrode assembly and aligned with the tab-to-tab coupling portion [0276-0278]).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. (KR-101783703-B1) as applied to claim 1 above, and further in view of Takahashi et al. (US20170017511A1), and as evidenced by TWI Global (retrieved 4NOV21 from https://www.twi-global.com/technical-knowledge/job-knowledge/bend-testing-073) with respect to claims 11 and 12.

	As to claim 9, Sang discloses the electrode assembly; and a case covering the electrode assembly, wherein the case is equipped with upper stamped portions and lower stamped portions that are repeatedly stamped to cover the outside of the electrode assembly. (The electrode assembly according to the present invention includes a cover member 200 having a processed structure, which is formed by repeating an upper pressing portion and a lower pressing portion so as to surround the outer surface of the electrode assembly [0235-0238]).
	While Sang does not explicitly disclose a lithium-ion secondary battery Sang does teach a secondary battery [0077].
Takahashi discloses a secondary battery and further teaches a lithium ion secondary battery [Takahashi 0204]. Where the metal lithium is preferable because of its low redox potential (3.045 V lower than that of a standard hydrogen electrode) and high specific capacity per unit weight and per unit volume (3860 mAh/g and 2062 mAh/cm.sup.3) [Takahashi 0189].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sang to incorporate the lithium ion of Takahashi to improve the battery capacity.

	As to claim 10, the rejection of claim 9 is incorporated, modified Sang discloses the multiple upper stamped portions and lower stamped portions are successively formed in parallel with the width of the electrode assembly and the case. (The pattern and shape are repeated so that a plurality of upper and lower depressed portions repeatedly stamped on the casing member can be compressed and tensioned in a flexible battery having an electrode assembly [0239-0241] see Fig, 11).

    PNG
    media_image3.png
    407
    651
    media_image3.png
    Greyscale

(Fig. 11 annotated)

	As to claims 11 and 12, the rejections of claim 9 and 10 are incorporated, modified Sang discloses a bend angle of the lithium secondary battery including the electrode assembly has an internal angle in the range of from 100 to 1800 (The flexible battery according to the present invention was subjected to a bending test using a cylindrical structure of R20 in order to test continuous bending properties. Specifically, it is confirmed that the capacity retention ratio is 90% or more through 5,000 repeated tests [0309-0311]. Where a cylindrical structure of R20 bend test (shown below, test jig is the most common form of equipment, [TWI Global]) would result in a specimen under test deflecting from horizontal (1800) to points between the range of 100 to 1800 after 5,000 cycles.

    PNG
    media_image4.png
    293
    319
    media_image4.png
    Greyscale
[TWI Global Bend Testing]
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728